Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended March 31 (In millions, Unaudited) V % Revenues Revenues from services $ $ Sales of goods 30 42 Total revenues % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses % Earnings from continuing operations before income taxes % Benefit (provision) for income taxes Earnings from continuing operations % Earnings (loss) from discontinued operations, net of taxes 35 Net earnings % Less net earnings attributable to noncontrolling interests 12 31 Net earnings attributable to GECC $ $ % Amounts attributable to GECC: Earnings from continuing operations $ $ — % Earnings (loss) from discontinued operations, net of taxes 35 Net earnings attributable to GECC $ $ % General Electric Capital Corporation Summary of Operating Segments Three months ended March 31 (In millions, Unaudited) V % Revenues Commercial Lending and Leasing (CLL) $ $ % Consumer % Real Estate % Energy Financial Services % GE Capital Aviation Services (GECAS) — % Total segment revenues % GECC corporate items and eliminations % Total revenues $ $ % Segment profit CLL $ $ 24 % Consumer % Real Estate 56 F Energy Financial Services 71 % GECAS 4 % Total segment profit 6 % GECC corporate items and eliminations U Earnings from continuing operations attributable to GECC — % Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 35 U Net earnings attributable to GECC $ $ % General Electric Capital Corporation Condensed Statement of Financial Position March 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories – Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowner's equity Noncontrolling interests Total liabilities and equity $ $
